Name: Commission Regulation (EEC) No 778/83 of 30 March 1983 laying down quality standards for tomatoes
 Type: Regulation
 Subject Matter: marketing;  plant product;  health
 Date Published: nan

 Avis juridique important|31983R0778Commission Regulation (EEC) No 778/83 of 30 March 1983 laying down quality standards for tomatoes Official Journal L 086 , 31/03/1983 P. 0014 - 0019 Spanish special edition: Chapter 03 Volume 27 P. 0114 Portuguese special edition Chapter 03 Volume 27 P. 0114 Finnish special edition: Chapter 3 Volume 16 P. 0059 Swedish special edition: Chapter 3 Volume 16 P. 0059 *****COMMISSION REGULATION (EEC) No 778/83 of 30 March 1983 laying down quality standards for tomatoes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 2 (3) thereof, Whereas the quality standards for tomatoes are laid down in Annex II/2 of Regulation No 23 (3); whereas those standards were amended by Regulation No 190/67/EEC (4); Whereas a change has occurred in the production and marketing of tomatoes, particularly as regards the requirements of consumer and wholesale markets; whereas the common quality standards for tomatoes as laid down by Regulation No 23 should therefore be changed to take those new requirements into account; Whereas such changes entail alteration of the definition of the supplementary quality class as laid down by Council Regulation No 211/66/EEC (5); whereas account should be taken, in defining that class, of the economic importance to producers of the products concerned and of the need to meet consumer requirements; Whereas the standards are applicable at all stages of marketing; whereas transportation over a long distance, storage for a certain length of time or the various handling operations may bring about deterioration due to the biological development of the products or their tendency to perish; whereas, therefore, account should be taken of such deterioration when applying the standards at the marketing stages following dispatch; whereas, since the products in the 'Extra' Class have to be particularly carefully sorted and packaged, only lack of freshness or turgescence is to be taken into account only in their case; Whereas in the interest of clarity and certainty as to legal requirements for ease of use the standards thus changed should be consolidated in a single text; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegeables, HAS ADOPTED THIS REGULATION: Article 1 The quality standards for tomatoes falling within subheading 07.01 M of the Common Customs Tariff are set out in the Annex hereto. These standards shall apply at all marketing stages, under the conditions laid down in Regulation (EEC) No 1035/72. However, at the stages following dispatch the products may show, in relation to the standards prescribed, - a slight lack of freshness and turgescence, - for the products graded in the classes other than the 'Extra' Class, slight deterioration due to their development and their tendency to perish. Article 2 1. The words 'to tomatoes' in Article 2 of Regulation No 23 and the word 'tomatoes' in Article 1 of Regulation No 211/66/EEC are hereby deleted. 2. Annex II/2 to Regulation No 23 and Annex II to Regulation No 211/66/EEC are hereby repealed. Article 3 This Regulation shall enter into force on 1 April 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 190, 1. 7. 1982, p. 7. (3) OJ No 30, 20. 4. 1962, p. 965/62. (4) OJ No 133, 29. 6. 1967, p. 2795/67. (5) OJ No 233, 20. 12. 1966, p. 3939/66. ANNEX QUALITY STANDARD FOR TOMATOES I. DEFINITION OF PRODUCE This standard applies to tomatoes of the varieties (cultivars) grown from Lycopersicum esculentum Mill. to be supplied fresh to the consumer, tomatoes for industrial processing being excluded. Tomatoes may be classified into three commercial types, according to shape: - 'round' (i.e. of spherical type, including 'cherry' tomatoes), - 'ribbed', - 'oblong' (or 'elongated'). II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for tomatoes after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the tomatoes must be: - intact, - fresh-looking, - sound, produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - clean, practically free of any visible foreign matter, - free of abnormal external moisture, - free of any foreign smell and/or taste. The development and condition of the tomatoes must be such as to enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification The tomatoes are classified into the four classes defined below: (i) 'Extra' Class Tomatoes in this class must be of superior quality. They must have firm flesh and have the characteristics typical of the variety as regards shape, appearance and development. Their colouring, depending on their state of ripeness, must satisfy the requirements set out in the last subparagraph of paragraph A above. The tomatoes must be free from 'green backs' and other defects, except for very slight superficial defects, provided this affects neither the quality nor the general appearance of the produce, nor the general presentation in the package. (ii) Class I Tomatoes in this class must be of good quality, reasonably firm and have the characteristics typical of the variety. They must be free of unhealed cracks and visible 'green backs'. The tomatoes may show the following slight defects provided they do not affect the general appearance, quality, conservation or presentation of the product: - slight defect in shape and development, - slight defect in colouring, - slight skin defects, - very slight bruises. Furthermore 'ribbed' tomatoes may show: - healed cracks not more than 1 cm long, - no excessive deformations, - small umbilicus, but no suberization, - suberization of the stigma up to 1 cm2, - fine blossom scar in elongated form (like a seam), but not longer than two-thirds of the greatest diameter of the fruit. (iii) Class II This class includes tomatoes which do not quality for inclusion in the higher classes, but satisfy the minimum requirements specified above. The tomatoes must be reasonably firm and must not show unhealed cracks. The tomatoes may show the following slight defects provided they retain their basic characteristics as regards quality and presentation: - defects in shape, development and colouring, - skin defects or bruises, provided the fruit is not seriously affected, - healed cracks not more than 3 cm in length. Furthermore 'ribbed' tomatoes may show: - more marked deformations than allowed under Class I, but without being misshapen, - umbilicus, - superization of the stigma up to 2 cm2, - fine blossom scar in elongated form (like a seam). (iv) Class III (1) This class includes tomatoes which do not qualify for inclusion in the higher classes, but satisfy the requirements for Class II above. However, they may have healed cracks more than 3 cm in length. III. PROVISIONS CONCERNING SIZING Sizing is determined by the maximum diameter of the equatorial section. The following provisions shall not apply to 'cherry' tomatoes. A. Minimum size For tomatoes classified in the 'Extra' Class and Classes I and II, the minimum size is set at: - for 'round' and 'ribbed' tomatoes: 35 mm, - for 'oblong' tomatoes: 30 mm. For tomatoes classified in Class III, the minimum size is set at: - for 'oblong' tomatoes and tomatoes produced under protection (glass or plastic) regardless of commercial type: 20 mm, - for other tomatoes: 35 mm. B. Sizing scale The following sizing scale has been adopted: - 30 mm and over but under 35 mm (2), - 35 mm and over but under 40 mm, - 40 mm and over but under 47 mm, - 47 mm and over but under 57 mm, - 57 mm and over but under 67 mm, - 67 mm and over but under 82 mm, - 82 mm and over but under 102 mm, - 102 mm and over. Observance of sizing scale is compulsory for 'Extra' Class and Class I tomatoes. IV. PROVISIONS CONCERNING TOLERANCES The following tolerances in respect of quality and size are allowed for produce not satisfying the requirements of the class indicated in each package. A. Quality tolerances (i) 'Extra' Class 5 % by number or weight of tomatoes not satisfying the requirements for the class, but meeting those for Class I or, exceptionally, coming within the tolerances for that class. (ii) Class I 10 % by number or weight of tomatoes not satisfying the requirements for the class, but meeting those for Class II or, exceptionally, coming within the tolerances for that class. (iii) Class II 10 % by number or weight of tomatoes satisfying neither the requirements for the class nor the minimum requirements, with the exception of produce affected by rotting, pronounced bruising or any other deterioration rendering it unfit for consumption. (iv) Class III 15 % by number or weight of tomatoes satisfying neither the requirements for the class nor the minimum requirements, with the exception of produce affected by rotting, pronounced bruising or any other deterioration rendering it unfit for consumption. B. Size tolerances For all classes, 10 % by number or weight of tomatoes conforming to the size immediately below and/or above that specified, with a minimum of 33 mm for 'round' and 'ribbed' tomatoes, and 28 mm for 'oblong' tomatoes in the 'Extra' Class and Classes I and II. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only tomatoes of the same origin, variety or commercial type, quality and size (if the produce has to be sized). The ripeness and colouring of tomatoes in the 'Extra' Class and Class I must be practically uniform. In addition, the length of 'oblong' tomatoes must be sufficiently uniform. The visible part of the contents of each package must be representative of the entire contents. B. Packaging The tomatoes must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. No stamp or label may be placed on the tomatoes themselves. The packages must be free from all foreign matter. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification Packer and/or dispatcher: name and address or officially issued or accepted code mark. B. Nature of produce - 'Tomatoes' and the commercial type, if the contents are not visible from the outside. These details must always be provided for 'cherry' tomatoes and for Class III tomatoes: - grown under protection (glass or plastic) and of a size between 20 and 35 mm, - 'oblong', and of a size between 20 and 30 mm. - Name of variety (optional). C. Origin of produce Country of origin and, optionally, district where grown or national, regional or local place name. D. Commercial specifications - Class. - When sized, size expressed as minimum and maximum diameters or, alternatively, the word 'unsized'. E. Official control mark (optional) (1) Supplementary class within the meaning of Article 2 (1) of Regulation (EEC) No 1035/72. The application of this quality class or of certain of its specifications is subject to a decision to be taken under Article 4 (1) of that Regulation. (2) Only for 'oblong' tomatoes.